                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building



 MEMO ENDORSED
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     January 21, 2020

BY ECF

Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


       Re:           United States v. Amin Majidi,
                     18 Cr. 328 (KPF)

Dear Judge Failla:

        The Government respectfully writes concerning the sentencing date for Amin Majidi in the
above-captioned case. There is currently a control date of April 29, 2020 for Majidi’s sentencing,
and the Government committed to writing the Court by January 29, 2020 as to whether it intended
to keep the April 29 date as a firm sentencing date or to seek an adjournment of sentencing. At
this time the Government respectfully requests that the control date of April 29, 2020 be adjourned
for approximately 45 days, and that the Government be permitted to notify the Court by February
28, 2020 whether the Government seeks to proceed to sentencing on the new date or whether the
Government seeks another adjournment of Majidi’s sentencing.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Attorney for the United States
                                                     Acting Under Authority Conferred by
                                                     28 U.S.C. § 515

                                                       /s/
                                                     Andrea M. Griswold
                                                     Joshua A. Naftalis
                                                     Max Nicholas
                                                     Assistant United States Attorneys
                                                     (212) 637-1205/2247/1565
Application GRANTED IN PART. Sentencing is now scheduled for
June 16, 2020, at 3:00 p.m. in Courtroom 618 of the Thurgood
Marshall Courthouse in 40 Foley Square, New York, NY. The
Court will not grant further requests to adjourn the
sentencing absent a valid reason for further adjournment.
The Court will order the preparation of a Presentence
Investigation Report.


Dated: January 21, 2020          SO ORDERED.
       New York, New York



                                 HON. KATHERINE POLK FAILLA
                                 UNITED STATES DISTRICT JUDGE
